                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

George F. Aldridge, Jr.                               )
                                                      )
                                                      )
                Plaintiff(s),                         )
                                                      )
        vs.                                           )             Case No. 4:19-cv-01199 UNA
                                                      )
                                                      )
Brian Hoskin, et al.                                  )
                                                      )
                Defendant(s).                         )

                                                 ORDER

        The above styled and numbered case was filed on May 7, 2019 and assigned to the

Eastern Division.

        After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and randomly assigned to the Honorable Abbie Crites-Leoni, United States Magistrate

Judge, under cause number 1:19-cv-00075 ACL.

        IT IS FURTHER ORDERED that cause number 4:19-cv-1199 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT



Dated: May 7, 2019                                           By: Jason W. Dockery
                                                                 Case Initiation Team Leader

In all future documents filed with the Court, please use the following case number 1:19-cv-00075 ACL.
